Dear Representative McDonald:
This office is in receipt of your request for an opinion of the Attorney General in regard to a learner's permit for driving. You ask if the Motor Vehicle Department can issue a 15 year old a learner's permit with the parent's consent.
Pertinent to your inquiry is R.S. 32:422 which became effective July 1, 1993 and provides as follows:
          A.  Any person who is at least sixteen years of age may apply to the department for a learner's license to drive motor vehicles or power cycles. The department may, in its discretion, after the applicant has successfully passed all parts of the examination, other than the driving test, issue to the applicant a learner's license at the regular fee of a Class "E" driver's license, which shall entitle the applicant while having such license in his immediate possession to drive a motor vehicle upon public highways when accompanied by one licensed driver, and it shall be unlawful for any other person to accompany the beginner and licensed driver, except in the event the applicant is operating a motorcycle. Any person being issued a learner's license may apply for a regular Class "E" license thirty days after the issuance of a learner's license, and there shall not be any additional fee for the regular license.
Paragraph "B" allows a person who is at least fifteen to apply to the department for a school instruction permit if he is enrolled in a driver education course.  Such school instruction permit is valid only during the period of such instruction.
R.S. 32:407 is entitled "Application of minors; revocation", and effective July 1, 1993 Paragraph "A" changed "fifteen years" to "sixteen years".  The statute now provides as follows:
          A.  (1)  The application of any minor, sixteen years of age or above, in the case of a Class "E" driver's license, or sixteen years of age or above in the case of a driver's license for the purpose of driving only power cycles, or seventeen of age or above in the case of a Class "D" commercial driver's license, shall not be granted, unless it is signed by either the father or mother of the applicant, who has custody of him.  A license issued to a minor shall be issued upon compliance with the other provisions of this Chapter.
          (2)  Upon completion of an approved driver's education course and upon meeting all other state requirements for licensure, a minor who is fifteen years of age may apply for and be issued a Class "E" driver's license.
          (3)  Upon meeting all state requirements for licensure, a minor who is  fifteen years of age and who resides with a handicapped parent or parents may apply for and be issued a Class "E" driver's license.
In accordance with these provisions we must conclude that a fifteen year old can only obtain a license when residing with a handicapped parent or guardian, or if enrolled in a driver education course conducted by a person certified by the Board of Education or Department of Public Safety, and upon completion of an approved driver's education course.
We find no provision which would allow a fifteen year old to obtain a learner's permit simply by obtaining the consent of a parent.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR